Citation Nr: 1216947	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial evaluation for the residuals of a nasal fracture.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from May 1999 to June 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for the residuals of a broken nose and denied service connection for a lumbar spine disorder.

The appellant has appealed the initial evaluation that was assigned to the deviated septum disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted (February 10, 2005).  Thus the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present.

The issue of entitlement to service connection for a facial scar and/or disfigurement of the nose has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the appellant's residuals of a nose fracture have been manifested by a zero percent obstruction of the right nostril and a 40 percent obstruction of the left nostril.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the residuals of a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received notification prior to the initial unfavorable agency decision through letters issued by the RO in March 2005, April 2005, and July 2005.  

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  A VA letter dated in March 2006 provided the appellant with the Dingess notice.  

The appellant's increased rating claim for residuals of a nasal fracture arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Private medical treatment records have been associated with the claims file.  The appellant was afforded a VA medical examination in December 2005.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical history.  The examination included a report of the symptoms for the nasal fracture disability and demonstrated objective evaluations.  The examiner was able to assess and record the clinical status of the appellant's deviated septum.  Physical examination was accomplished.  

The Board finds that the examination report (dated in January 2006) was sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  It is not shown that this examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the appellant's residuals of a nasal fracture.  The Board finds that the appellant was afforded an adequate examination; that the report addressed the applicable rating criteria; and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, supra.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issue before the Board includes whether there is any basis for a higher rating for the nasal fracture disability at any pertinent time during the appeal.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

While laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  The appellant is competent to describe his nasal symptoms.

Review of the appellant's private outpatient treatment records dated in 2005 reveals that the appellant was mainly treated for knee conditions; the appellant did not complain of, or seek treatment for, any nasal condition; there is no diagnosis of any nasal condition.

The appellant underwent a VA nose examination in December 2005; he complained of interference with breathing through his nose, nosebleeds and pain.  He reported missing work due to his nose on one occasion per year.  Physical examination of the appellant's nose revealed a nasal obstruction of zero percent in the right nostril and a 40 percent obstruction in the left nostril.  There was a deviated septum on the left.  There was a nasal discharge and the examiner related it to allergic rhinitis.  The examiner stated that x-ray examination of the nasal bone was within normal limits.  The examiner stated that the deviated septum was a residual of the service-connected broken nose.

The appellant is currently evaluated as zero percent (noncompensable) for his service-connected residuals of a nose fracture.  A 10 percent disability rating is warranted for traumatic deviation of the nasal septum that is manifested by 50-percent obstruction of the nasal passage on both sides or by complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  The December 2005 examiner found no obstruction on the right side and only a 40 percent obstruction on the left side.  As the appellant's manifestations of the residuals of a nose fracture do not more closely approximate the criteria for a compensable disability rating, an increased rating is not appropriate.  

The Veteran experiences other symptoms such as those typical of sinusitis or rhinitis (nasal discharge), but service connection is not in effect for such disabilities.  The RO has assigned a separate 10 percent evaluation for headaches secondary to the nasal fracture, and the issue of scar or nasal disfigurement has been referred to the RO.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Notwithstanding the above discussion, an increased evaluation for the deviated septum disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the noncompensable rating that was initially assigned.  Furthermore, there is no indication in the record that the average industrial impairment from the deviated septum disability would be in excess of that contemplated by the assigned rating.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the nasal fracture residuals disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  There are higher ratings available for a deviated septum, but the required manifestations had not been shown in this case.  The appellant has not required any hospitalization for this disability; nor has he required any extensive treatment.  The Veteran has not offered any objective evidence of any symptoms or clinical findings due to the deviated septum disability that would render impractical the application of the regular schedular standards.  There is no evidence of record to indicate that the Veteran is unemployable due to the deviated septum disability.  

The symptomatology described by the appellant and the clinical findings of record fit squarely within the criteria found in the relevant rating scheme for a deviated septum.  In short, the rating criteria contemplate not only the appellant's nasal symptoms but the severity of that disability.  For these reasons, referral for extraschedular consideration is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).  

A total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered to be part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not alleged unemployability, including as due to the deviated septum disability alone.  Therefore, the Board finds that consideration of a TDIU award is not warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his nasal fracture disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson; Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, supra.  The Board has carefully considered the Veteran's contentions but the competent medical evidence with specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms and clinical findings for the deviated septum disability on appeal.  The lay evidence of record has been considered together with the probative medical evidence clinically evaluating the severity of the deviated septum disability.  The preponderance of the most probative evidence does not support assignment of any higher rating.

Finally, based upon the guidance of the Court in Fenderson, the Board has considered whether any staged rating is appropriate for the claimed disability.  As reflected in the decision above, the Board has not found variation in the Veteran's symptomatology or clinical findings for the deviated septum disability that would warrant the assignment of any staged rating for the disability, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the deviated septum disability on appeal been more disabling than as currently rated.  Accordingly, the benefit sought on appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an initial compensable evaluation for the deviated septum disability is not warranted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable rating for the deviated septum disability is denied. 


REMAND

The Veteran contends that his currently diagnosed lumbar spine disorder is secondary to his service-connected knee disabilities.  He argues that his impaired gait from the knee disabilities has caused his low back problem.

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that this change amounts to a substantive change.  The Veteran's claim for service connection for the low back disorder predates the regulatory change.  Given what appear to be substantive changes, the RO's analysis of secondary service connection for a low back should consider the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

There is no indication that the RO considered any application of the Allen decision to the question of whether the appellant's service-connected left knee disability is the etiologic cause of any of his low back pathology nor is there any indication that the combination of the right and left knee disabilities was considered.  In addition, the question of aggravation has yet to be addressed.  Further development of the medical evidence relating to secondary service connection is necessary, and adjudication on this basis is therefore indicated.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any lumbar spine condition since 2002.  After securing the necessary release(s), obtain any such records that have not been previously secured.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining any additional evidence identified by the appellant, schedule an orthopedic examination to determine the nature, extent, onset date and etiology of the appellant's claimed lumbar spine pathology.  The claims file must be made available to and reviewed by the examiner; the examiner must state that said review was accomplished.  Any testing deemed necessary, such as X-rays or other imaging studies, should be performed.

The examiner is to consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  The examiner is to offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic lumbar spine pathology?  If so, list each diagnosis.

(b)  Is it at least as likely as not, based on what is medically known about any such diagnosed spine disorder, that any of the Veteran's claimed pathology had its onset during his military service from May 1999 to June 2002?

(c)  If arthritis is diagnosed, state whether its onset was within one year of the Veteran's separation from service in June 2002.

(d)  If the onset of any lumbar spine disorder was not during the Veteran's active service from May 1999 to June 2002, is any portion of the Veteran's current claimed pathology causally or etiologically related to any one of his service-connected disabilities including the right knee and left knees, including by way of aggravation?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim.  Ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

7.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be given.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


